Globix Corporation

139 Centre Street

New York, New York 10013

 

Capital & Technology Advisors, Inc.

18 Corporate Woods Boulevard, Third Floor

Albany, New York 12211

 

Gentlemen:

 

Reference is made to that certain consulting agreement dated as of May 15, 2005
(“Agreement”) between Globix Corporation (“Globix”) and Communication Technology
Advisors LLC, a predecessor to Capital & Technology Advisors, Inc. (“CTA”). The
purpose of this letter agreement is to amend the Agreement and to set forth our
new agreement as more fully described below.

 

 

1.

Fees and Expenses. For the period commencing January 15, 2006 and continuing
through the end of the term of the Agreement on May 14, 2006, the monthly fee
payable to CTA will be $60,000. Globix will continue to reimburse CTA for all
reasonable out-of-pocket expenses as provided in the Agreement; however, CTA
agrees that it will not incur any travel-related expenses without receiving the
prior approval of the Globix manager responsible for the project on which the
CTA consultant is engaged. The project manager will be identified on the Project
Management Schedule attached hereto as Schedule 1 (“Project Management
Schedule”).

     

 

2.

Project Management. CTA and Globix agree that the services required to be
delivered by CTA for the remaining term of its contract are set forth on the
Project Management Schedule.

 

Except as set forth herein, all terms and conditions set forth in the Agreement
are hereby ratified and remain in full force and effect.

 

If this letter accurately reflects our understanding, please so indicate by
signing a copy of this letter of amendment and returning it to Gene Bauer, Vice
President and General Counsel of Globix.

 

Very truly yours,

 

Globix Corporation

 

By: /s/ Ted S. Lodge   Ted S. Lodge
Chairman    

Agreed and accepted this

21st day of December, 2005

    Capital & Technology Advisors, Inc.,  

successor by merger to
Communication Technology Advisors LLC

    By: /s/ Jared E. Abbruzzese   Jared E. Abbruzzese
An Authorized Signatory        



 

 

 

--------------------------------------------------------------------------------